        Case 3:20-cv-00519-JR        Document 1    Filed 03/30/20   Page 1 of 12




Rebekah C. Millard, OSB #121199
rmillard@freedomfoundation.com
James G. Abernathy, OSB #161867
jabernathy@freedomfoundation.com
Freedom Foundation
PO Box 552
Olympia, WA 98507
Tel: 360.956.3482
Fax: 360.352.1874

Attorneys for Plaintiff




                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION




 Margo Cash Schiewe, an individual,                 Case No. 3:20-cv-519


                                      Plaintiff,    COMPLAINT

                          v.
                                                    Violation of Civil Rights under
 SERVICE EMPLOYEES                                  42 U.S.C. § 1983, Common Law
 INTERNATIONAL UNION LOCAL 503, a                   Fraud; Wage Claim
 labor organization; OREGON
 DEPARTMENT OF ADMINISTRATIVE                       Demand for Jury Trial
 SERVICES, and KATY COBA, in her
 official capacity as Director of the Oregon
 Department of Administrative Services,

                                    Defendants.




PAGE 1 – COMPLAINT
                                                                              P.O. Box 552, Olympia, WA 98507
                                                                              P: 360.956.3482 | F: 360.352.1874
               Case 3:20-cv-00519-JR      Document 1       Filed 03/30/20     Page 2 of 12




                                          INTRODUCTION
          1.       Plaintiff Margo Cash Schiewe’s labor union collected union dues and a special

political assessment out of her wages without her authorization for at least the past year and a half.

When she inquired about these deductions, her union presented her with a falsified membership

card.

          2.       Ms. Cash Schiewe brings this civil rights action pursuant to 42 U.S.C. § 1983 to

enforce her First Amendment right to be free of compelled speech and association, and her right

to due process of law, and seeks declaratory and injunctive relief prohibiting Defendants’ illegal

and unconstitutional conduct in taking money out of her wages for union dues without her consent

or authorization. Additionally, Ms. Cash Schiewe also brings an action for common law fraud

against SEIU 503. Ms. Cash Schiewe also brings an action under ORS 652.615 for wages

wrongfully deducted. She seeks compensatory damages, refund or restitution of all unlawfully

seized money, nominal damages for the violation of her First Amendment rights, punitive damages

for the intentional fraud, reasonable attorneys’ fees, and any other relief the Court deems just and

proper.

                                    JURISDICTION AND VENUE

          3.       This action arises under the Federal Civil Rights Act of 1871, 42 U.S.C. § 1983, to

redress the deprivation, under color of state law, of rights, privileges, and immunities secured to

Plaintiff by the Constitution of the United States, particularly the First Amendment as incorporated

against the States by the Fourteenth Amendment.

          4.       This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. §

1343. This Court has supplemental jurisdiction over state law claims presented in this matter

pursuant to 28 U.S.C. § 1367, because the claims are related to the federal constitutional claims in


 PAGE 2 – COMPLAINT
                                                                                          P.O. Box 552, Olympia, WA 98507
                                                                                          P: 360.956.3482 | F: 360.352.1874
            Case 3:20-cv-00519-JR        Document 1       Filed 03/30/20      Page 3 of 12




this action such that they do not raise novel or complex issues of state law and do not substantially

predominate over the federal claims. There are, further, no exceptional circumstances compelling

this Court to decline to hear the state law claims.

       5.       This action is an actual controversy in which Plaintiff seeks a declaration of her

rights under the Constitution of the United States. Pursuant to 28 U.S.C. §§ 2201-2202, this Court

may declare the rights of Plaintiff and grant further necessary and proper relief based thereon.

       6.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the claims arise

in this judicial district and Defendants operate and do business in this judicial district.

       7.       Because a substantial part of the events giving rise to these claims occurred in

counties covered by the Portland Division, assignment to that Division is proper under L.R. 3-2.

                                              PARTIES

       8.       Plaintiff Cash Schiewe is a public employee who lives in Clackamas County,

Oregon, and who works for Oregon Department of Consumer and Business Services. Ms. Cash

Schiewe is in a bargaining unit represented by SEIU 503.

       9.       The Oregon Department of Administrative Services (“the Department”) whose

address is at 155 Cottage St NE # U90, Salem, OR 97301, is the state agency charged with payment

of state employees’ wages, including Ms. Cash Schiewe’s wages. Defendant Katy Coba (“Coba”)

is director of the Oregon Department of Administrative Services and is sued in her official

capacity.

       10.      Defendant SEIU 503, whose headquarters is located at 1730 Commercial St. SE,

Salem, OR 97302 is a statewide labor union and the exclusive representative of Plaintiff’s

designated bargaining unit. SEIU 503 and the Department are parties to a Collective Bargaining

Agreement (“CBA”) containing a negotiated for and agreed to provision requiring the State to



 PAGE 3 – COMPLAINT
                                                                                          P.O. Box 552, Olympia, WA 98507
                                                                                          P: 360.956.3482 | F: 360.352.1874
          Case 3:20-cv-00519-JR           Document 1    Filed 03/30/20     Page 4 of 12




deduct dues from Plaintiff’s wages.

                                  FACTUAL ALLEGATIONS

       11.     Ms. Cash Schiewe has chosen not to be a union member, and from approximately

2014 until June of 2018, she was forced to pay fair-share fees in lieu of membership dues and

received reimbursements for nonchargeable expenses.

       12.     After mandatory fair-share fee deductions ended (following the Janus decision),

Ms. Cash Schiewe called SEIU 503 to ask about the status of her union membership and fee

payments, specifically if she was still entitled to reimbursement checks. The union representative

with whom Ms. Cash Schiewe spoke told her that due to the United States Supreme Court

Decision, she was now required to be a member of the union. Ms. Cash Schiewe questioned this

statement, but the union representative was adamant that she had to join the union. Plaintiff called

SEIU 503 again at later time and was told the same thing: she was no longer entitled to be a union

non-member, but that she now had to join the union.

       13.     At various times, Plaintiff received emails from SEIU 503 telling her that she

needed to “join or confirm” her union membership in order to vote on the union contract. The

email included a link to “confirm” her status. Plaintiff recalls she may have visited SEIU 503’s

website after this email, but she does not recall at any time entering her name for purposes of an

electronic signature to join the union.

       14.     According to information and belief, on or near August 25, 2019, union dues began

being withdrawn from Plaintiff's salary without her knowledge or consent.

       15.     Because she had been informed that it was mandatory, Ms. Cash Schiewe, did not

immediately question the deduction of union dues from her paychecks.

       16.     Plaintiff objected to union membership on November 5, 2019 by writing SEIU 503.



 PAGE 4 – COMPLAINT
                                                                                       P.O. Box 552, Olympia, WA 98507
                                                                                       P: 360.956.3482 | F: 360.352.1874
         Case 3:20-cv-00519-JR         Document 1      Filed 03/30/20      Page 5 of 12




SEIU 503 informed Ms. Cash Schiewe that they had a membership form signed by her, under the

terms of which she would be forced to continue to pay union dues until August 2020.

       17.     SEIU 503 included a copy of the purported “membership application” which

included Ms. Cash Schiewe’s name and address, but did not include a signature or other mark on

the signature line. SEIU 503 added a one-page print-out of data that purported to provide evidence

of Ms. Cash Schiewe’s electronic signature.

       18.     The data print-out does not contain sufficient information to authenticate the

membership form.

       19.     Plaintiff did not sign this agreement, and informed SEIU 503 of this fact.

Nonetheless, at SEIU 503’s direction, the Oregon Department of Administrative Services

continued to withhold union dues from Ms. Cash Schiewe’s wages and forwarded this money to

SEIU 503.

       20.     Concerned that SEIU 503 was falsely claiming she digitally signed the membership

application, Ms. Cash Schiewe’s sought legal advice. Her counsel sent SEIU 503 a letter requesting

an explanation and asking for refund of the money wrongfully taken from Ms. Cash Schiewe.

       21.     More than two weeks later, SEIU 503 responded through their counsel stating that

Ms. Cash Schiewe rescinded her resignation of membership.

       22.     Ms. Cash Schiewe did not rescind her resignation of membership.

       23.     Ms. Cash Schiewe has not given consent to pay union dues and has not waived her

First Amendment right to be free from supporting union political speech.

       24.     According to information and belief, SEIU 503 has sole control over union

membership information, and the Department depends entirely on representations made by SEIU

503 with regard to union membership and dues authorization.



 PAGE 5 – COMPLAINT
                                                                                      P.O. Box 552, Olympia, WA 98507
                                                                                      P: 360.956.3482 | F: 360.352.1874
          Case 3:20-cv-00519-JR        Document 1        Filed 03/30/20      Page 6 of 12




       25.     In addition to union dues and fees, Defendants have deducted the monthly sum of

$2.75 from Ms. Cash Schiewe’s paychecks designated “SEIU ISSUES.”

       26.     According to information and belief, “SEIU ISSUES” is a political assessment that

is designated expressly for the political purpose of promoting and defending public issue

campaigns and ballot measures.

       27.     Ms. Cash Schiewe never gave her permission for SEIU 503 to take this money or

to use it for political purposes, and SEIU 503 never provided Ms. Cash Schiewe with an

explanation or accounting for its use of her money for political purposes.

                                     CAUSES OF ACTION

       28.     Defendants’ actions violate Plaintiff’s First Amendment rights, as secured against

state infringement by the Fourteenth Amendment to the United States Constitution and 42 U.S.C.

§ 1983.

       29.     Defendants’ actions in deducting and collecting union dues and assessments have

caused Ms. Cash Schiewe to suffer the irreparable harm and injury inherent in a violation of First

Amendment rights, for which there is no adequate remedy at law.

       30.     Defendant SEIU 503’s action in taking Ms. Cash Schiewe’s money without her

consent and pursuant to a forged membership agreement have caused Ms. Cash Schiewe to suffer

loss of income, emotional distress, and other damages.

                                           COUNT I
                     Violation of the First Amendment (42 U.S.C. § 1983)
                             (By Plaintiff Against all Defendants)

       31.     Plaintiff re-alleges and incorporates by reference the paragraphs set forth above.

       32.     Defendants acted under color of state law, ORS 243.776 and ORS 292.055(3), and

the Collective Bargaining Agreement between SEIU 503 and the Department in the deducting

union dues and assessments from Plaintiff’s paychecks and in remitting that money to SEIU 503

 PAGE 6 – COMPLAINT
                                                                                       P.O. Box 552, Olympia, WA 98507
                                                                                       P: 360.956.3482 | F: 360.352.1874
           Case 3:20-cv-00519-JR       Document 1      Filed 03/30/20     Page 7 of 12




without her knowing, voluntary and intelligent consent.

         33.   Defendants’ dues and assessments violate Ms. Cash Schiewe’s First Amendment

rights, as secured against state infringement by the Fourteenth Amendment and 42 U.S.C. § 1983:

(a) not to associate with a mandatory representative; (b) not to support, financially or otherwise,

petitioning and speech; and (c) against compelled speech, because Defendants’ dues and

assessment extraction was made without Ms. Cash Schiewe’s consent.

         34.   No compelling state interest justifies this infringement of Plaintiff’s First

Amendment rights.

         35.   The dues and assessment extraction scheme is significantly broader than necessary

to serve any possible alleged government interest.

         36.   The dues and assessment extraction scheme is not carefully or narrowly tailored to

minimize the infringement of free speech rights.

         37.   Plaintiff suffers the irreparable injury and harm inherent in a violation of First

Amendment rights, for which there is no adequate remedy at law, as a result of being subjected to

Defendants’ dues and assessment deduction scheme.

                                             COUNT II
           Violation of Due Process under the Fourteenth Amendment (42 U.S.C. § 1983)
                               (By Plaintiff Against all Defendants)

         38.   Ms. Cash Schiewe re-alleges and incorporates by reference the paragraphs set forth

above.

         39.   As a public employee, Ms. Cash Schiewe, has a property interest in the wages she

has earned. She also has a liberty interest protected by the First Amendment to not have her wages

diverted to union coffers absent her consent.

         40.   The Department, as Ms. Cash Schiewe’s employer and as an arm of the State, has



 PAGE 7 – COMPLAINT
                                                                                      P.O. Box 552, Olympia, WA 98507
                                                                                      P: 360.956.3482 | F: 360.352.1874
         Case 3:20-cv-00519-JR          Document 1        Filed 03/30/20   Page 8 of 12




a duty to implement and abide by adequate procedural safeguards to protect employees’ rights;

and SEIU 503, the union directing the Department to withdraw dues and political assessments

from Plaintiff’s wages, has a duty to implement and abide by adequate procedural safeguards to

protect employees’ rights.

       41.     Defendants engaged in a pattern and practice of indifference towards Ms. Cash

Schiewe’s First Amendment right to be free from forced payment of union dues and political

assessments: (a) the Department failed to implement any process for verification or confirmation

of union membership, relying entirely on unsubstantiated claims by SEIU 503, a financially

interested party; (b) SEIU 503 failed to adequately train, vet, monitor, or otherwise instruct union

personnel in such a manner as to avoid violating First Amendment rights, and in fact created an

environment likely to lead to violation of such rights.

       42.     Defendants’ actions led to a false assertion of Ms. Cash Schiewe’s consent to dues

deduction and subsequent violation of her rights by the wrongful withdrawal of dues and political

assessments from Ms. Cash Schiewe’s wages without her consent.

       43.     Defendants caused further harm to Ms. Cash Schiewe by failing to promptly and

timely remedy the violation by stopping all dues and assessment withdrawals and restoring Ms.

Cash Schiewe’s lawfully earned wages.

       44.     Defendants, acting under color of law, knowingly, recklessly, or because of callous

indifference, deprived Ms. Cash Schiewe of her First Amendment right to be free from supporting

a union with which she has fundamental and profound disagreements.

                                             COUNT III
                                        Common Law Fraud
                             (By Plaintiff Against Defendant SEIU 503)

       45.     SEIU 503, by and through its agents or representatives, made a false and material



 PAGE 8 – COMPLAINT
                                                                                       P.O. Box 552, Olympia, WA 98507
                                                                                       P: 360.956.3482 | F: 360.352.1874
          Case 3:20-cv-00519-JR           Document 1     Filed 03/30/20   Page 9 of 12




misrepresentation of fact resulting in loss to Ms. Cash Schiewe.

       46.     Because Ms. Cash Schiewe never signed a union membership card, she is not and

has never been a member of SEIU 503.

       47.     This misrepresentation was of a material fact (union membership) and resulted

directly in the Department collecting money from Ms. Cash Schiewe’s paychecks and transferring

it to SEIU 503 to the loss and detriment of Ms. Cash Schiewe.

       48.     Ms. Cash Schiewe had no knowledge her rights with regard to union membership

or non-membership at the time these deductions began, and actually and reasonably relied on the

Defendants’ actions in treating her as a union member and deducting dues from her paychecks.

       49.     According to information and belief, the Department put SEIU 503 in complete

control over the process of union membership. The Union had access to information regarding

union membership, and knowledge of who had, and who had not, signed union membership cards.

       50.     Intentionally, or with reckless disregard for its truth or falsity, SEIU 503

propounded a union membership card with false data purporting to be an electronic signature,

claiming it was signed by Ms. Cash Schiewe.

       51.     SEIU 503 continued to propound the false claim that Ms. Cash Schiewe had agreed

to membership, even when presented with evidence of its falsity.

       52.     In falsely claiming that Ms. Cash Schiewe was a union member and had authorized

a membership card, SEIU 503 intended that the State take Ms. Cash Schiewe’s money and transfer

it to SEIU 503, which in fact occurred.

       53.     SEIU 503’s actions actually and proximately caused Ms. Cash Schiewe to suffer

both significant financial loss and significant emotional distress.




 PAGE 9 – COMPLAINT
                                                                                    P.O. Box 552, Olympia, WA 98507
                                                                                    P: 360.956.3482 | F: 360.352.1874
         Case 3:20-cv-00519-JR         Document 1       Filed 03/30/20   Page 10 of 12




                                           COUNT IV
                              Violation of Or. Rev. Stat. § 652.615
                        (By Plaintiff Against the Department and Coba)

        54.      Katy Coba in her official capacity, by and through her agents, deducted a portion

of Ms. Cash Schiewe’s wages in violation of ORS § 652.610.

        55.      As an employee of the Oregon Department of Consumer and Business Services,

Ms. Cash Schiewe was entitled to wages for her labor that are paid by the Oregon Department of

Administrative Services (“DAS”).

        56.      Ever since her employment started with Oregon Department of Consumer and

Business Services, fees and assessments have been deducted from each of Ms. Cash Schiewe’s

paychecks. These deductions were collected for the purpose of membership fees, assessments

and/or dues and have been paid to SEIU 503.

        57.      Because Ms. Cash Schiewe has never signed a union membership card, she is not

and has never been a member of SEIU 503. Because of this, the deductions were not authorized

by the collective bargaining agreement between SEIU 503 and DAS pursuant to ORS § 652.610

(3)(b) or (c).

        58.      These deductions were never authorized by Ms. Cash Schiewe, but resulted directly

in the Department of Administrative Services deducting money from Ms. Cash Schiewe’s

paychecks and transferring it to SEIU 503 to the loss and detriment of Ms. Cash Schiewe.

        59.      Even upon request that dues deductions cease, Coba continued to deduct union

membership dues from Ms. Cash Schiewe’s wages.

        60.      Coba’s actions actually and proximately caused Ms. Cash Schiewe to suffer both

significant financial loss and significant emotional distress.




 PAGE 10 – COMPLAINT
                                                                                      P.O. Box 552, Olympia, WA 98507
                                                                                      P: 360.956.3482 | F: 360.352.1874
         Case 3:20-cv-00519-JR            Document 1     Filed 03/30/20    Page 11 of 12




                                     PRAYER FOR RELIEF

        Wherefore, Plaintiff requests that this Court:

        A.      Issue a declaratory judgment that Defendants’ actions in taking Plaintiff’s money

without her valid authorization violate the First Amendment, as secured against state infringement

by the Fourteenth Amendment and 42 U.S.C. § 1983.

        B.      Issue a declaratory judgment that the Department’s deduction of monies from

Plaintiff’s wages without clear and compelling evidence that she waived her First Amendment

rights is illegal and unconstitutional.

        C.      Permanently enjoin Defendants along with their officers, agents, servants,

employees, attorneys, and any other person or entity in active concert or participation with them,

from maintaining and enforcing any of the policies, provisions, or actions declared

unconstitutional or illegal including the deduction of union dues or fees from Plaintiff’s wages

without her consent, and without adequate procedural safeguards to protect Plaintiff’s right to due

process of law;

        D.      Enter a judgment against SEIU 503 awarding Plaintiff nominal and compensatory

damages for violation of her constitutional rights, including but not limited to all dues, fees or

other assessments taken from Plaintiff’s wages, to the extent permitted by the relevant statute of

limitations, together with any interest accumulated on such sum;

        E.      Award Plaintiff punitive damages against SEIU 503 for the fraudulent acts of SEIU

503;

        F.      Award Plaintiff actual damages or $200, whichever is greater, against the

Department due for wrongfully deducted wages pursuant to ORS § 652.615.

        F.      Award Plaintiff her costs and reasonable attorneys’ fees pursuant to the Civil Rights



 PAGE 11 – COMPLAINT
                                                                                        P.O. Box 552, Olympia, WA 98507
                                                                                        P: 360.956.3482 | F: 360.352.1874
        Case 3:20-cv-00519-JR      Document 1      Filed 03/30/20   Page 12 of 12




Attorneys’ Fees Award Act of 1976, 42 U.S.C. § 1988 and ORS § 652.615; and

      G.     Grant other and additional relief as the Court may deem just and proper.



Date: March 30, 2020

                                   By:   s/ Rebekah Millard
                                         Rebekah Millard, OSB #121199
                                         rmillard@freedomfoundation.com
                                         James Abernathy, OSB #161867
                                         jabernathy@freedomfoundation.com

                                         Attorneys for Plaintiff




 PAGE 12 – COMPLAINT
                                                                              P.O. Box 552, Olympia, WA 98507
                                                                              P: 360.956.3482 | F: 360.352.1874
